Citation Nr: 0617813	
Decision Date: 06/19/06    Archive Date: 06/27/06

DOCKET NO.  02-03 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
cervical spine disorder, including as secondary to other 
service-connected disabilities.

2.  Entitlement to service connection for a neuropsychiatric 
disorder, also claimed as an undiagnosed illness and as 
secondary to other service-connected disabilities.
 
3.  Entitlement to service connection for a dental disorder 
involving the whole mouth and all teeth, for purposes of 
receipt of Department of Veterans Affairs (VA) outpatient 
dental treatment and compensation benefits.
 
4.  Entitlement to an evaluation in excess of 10 percent for 
lumbosacral spine degenerative joint disease (DJD).




REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

R. Kauf, Counsel


INTRODUCTION

The veteran served on active duty from October 1979 to 
November 1991.  This matter comes before the Board of 
Veterans' Appeals (BVA or Board) on appeal from rating 
decisions of the VA Regional Offices (ROs) in Milwaukee, 
Wisconsin and Louisville, Kentucky.  (During the course of 
this appeal, jurisdiction was transferred to the Louisville, 
Kentucky RO.) 

As recently as on his December 2004 VA Form 9 substantive 
appeal, the veteran indicated that he desired a hearing 
before the Board.  In a subsequent March 2005, statement, 
however, he reported that he did not want a hearing of any 
kind, but rather preferred that his appeal be forwarded to 
the Board.  Accordingly, the Board finds that the veteran 
withdrew any and all pending hearing requests at that time, 
such that it may proceed with a decision herein as to the 
matters now on appeal.  See 38 C.F.R. §§ 20.702(e), 20.704(e) 
(2005). 

The issues of whether new and material evidence has been 
received to reopen a claim for entitlement to service 
connection for a cervical spine disorder and as to service 
connection for a dental disorder involving the whole mouth 
and all teeth (except teeth 7, 8, and 9) are addressed in the 
REMAND portion of the decision below, and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
D.C.

In a January 2002 statement, the veteran averred that a post-
service magnetic nerve stimulation conducted at a VA facility 
in either 1997 or 1998 led to a loss of teeth and other 
injuries.  This appears to constitute a claim for 
compensation under 38 U.S.C.A. § 1151 (West 2002).  As well, 
at a July 2004 RO hearing, the veteran requested a reopening 
of his previously denied claim for entitlement to service 
connection for post-traumatic stress disorder (PTSD) and 
raised another matter of his entitlement to a total 
disability evaluation based on individual unemployability due 
to service-connected disabilities (TDIU).  Accordingly, as 
these three new claims have yet to be fully and properly 
adjudicated, the Board refers them to the RO for appropriate 
action.  See 38 C.F.R. §§ 19.25-19.38, 20.200-20.202, 20.302 
(2005); see also 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2005).


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claims, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all other evidence necessary for an equitable 
disposition of the claims.

2.  The competent medical evidence of record as to whether 
symptomatology of the veteran's currently diagnosed 
factitious disorder had its onset in active service is in a 
state of relative equipoise.

3.  The competent medical evidence of record does not 
establish that any other currently diagnosed acquired 
neuropsychiatric disorder is etiologically related to active 
service or had its onset in active service, including as an 
undiagnosed illness. 

4.  The competent medical evidence of record does not 
demonstrate that a currently diagnosed psychosis manifested 
to a compensable degree within a year after discharge from 
active service.  

5.  The competent medical evidence of record does not 
establish that a currently diagnosed acquired 
neuropsychiatric disorder was caused by another service-
connected disability.

6.  Competent medical evidence of record indicates that teeth 
7, 8, and 9 were lost as the result of in-service dental 
trauma. 

7.  The evidence of record establishes that with regard to 
low back disability, the veteran is only service-connected 
for lumbosacral spine DJD.

8.  The competent medical evidence of record demonstrates 
that the veteran's paraplegia/quadriplegia is not of organic 
origin, including as a component of the veteran's low back 
disability.  

9.  Prior to September 26, 2003, the competent medical 
evidence of record indicates that the veteran's lumbosacral 
spine DJD was manifested by no more than slight limitation of 
motion.

10.  From September 26, 2003, the competent medical evidence 
of record demonstrates that the veteran's lumbosacral spine 
DJD was manifested by no more than: forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; a combined range of thoracolumbar spine 
motion greater than 120 degrees but not greater than 235 
degrees; muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; or 
vertebral body fracture with a loss of 50 percent or more of 
the height.


CONCLUSIONS OF LAW

1.  Factitious disorder was incurred in active service.  
38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 3.303 (2005).  

2.  A neuropsychiatric disorder (other than factitious 
disorder) was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 101, 1110, 1117, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.317, 4.9, 4.127 (2005).

3.  A psychosis may not be presumed to have been incurred in 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2005).

4.  A neuropsychiatric disorder was not proximately due to or 
the result of another service-connected disability.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.310(a) 
(2005).

5.  A dental disorder involving the loss of teeth 7, 8, and 
9, for purposes of receipt of VA compensation benefits, was 
incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 1712 
(West 2002); 38 C.F.R. §§ 3.303, 3.381, 4.150, 17.161 (2005).

6.  The criteria for the assignment of an evaluation in 
excess of 10 percent for lumbosacral spine DJD have not been 
approximated.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.71a, 
Diagnostic Codes 5003, 5010, 5242 (2005); 38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (as in effect prior to September 26, 
2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by VA.  The VCAA also 
requires VA to assist a claimant in obtaining that evidence.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2005).  

First, VA has a duty under the VCAA to notify a claimant of 
the information and evidence needed to substantiate a claim.  
In this regard, March 2002 and April 2003 letters from VA 
notified the veteran of the substance of the VCAA, including 
the type of evidence necessary to establish entitlement to 
service connection and to an increased evaluation for 
service-connected disability, and of the division of 
responsibility between the veteran and VA for obtaining that 
evidence.  Consistent with 38 U.S.C.A. § 5103(a) (West 2002) 
and 38 C.F.R. § 3.159(b) (2005), VA essentially satisfied the 
notification requirements of the VCAA by way of these letters 
by: (1) informing the veteran of the information and evidence 
not of record that was necessary to substantiate his claims; 
(2) informing the veteran of the information and evidence VA 
would seek to provide; (3) informing the veteran of the 
information and evidence he was expected to provide; and (4) 
indicating that the veteran should provide VA with any 
information or evidence in his possession that pertained to 
his claims.  

The Board acknowledges that the March 2002 VCAA letter was 
provided to the veteran after the initial unfavorable 
decision regarding his claims for entitlement to service 
connection for a neuropsychiatric disorder and to an 
evaluation in excess of 10 percent for lumbosacral spine DJD, 
rather than beforehand as is typically required by law.  In a 
case involving the timing of the VCAA notice, however, the 
United States Court of Appeals for Veterans Claims (Court) 
held that in such situations, the veteran simply has a right 
to a VCAA content-complying notice, and then to proper 
subsequent VA process.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  Thus, after issuance of this letter, the veteran 
was afforded an opportunity to respond to it, and after the 
accumulation of additional evidence, VA readjudicated the 
claims and issued SSOCs to him in October 2002 and November 
2004.  Under these circumstances, the Board finds that these 
notification requirements of the VCAA have been satisfied for 
the claims.  Pelegrini, supra; Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

The Board further observes that the Court recently issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159(b) (2005) apply to all five elements of a 
service connection claim.  These five elements include: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for service connection, 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
supra.  This notice must include an advisement that a 
disability rating and an effective date for the award of 
benefits will be assigned if VA awards service connection for 
the claim.  Id.  (These requirements also appear to apply to 
claims for increased evaluations.)  

In the pending appeal, as noted earlier, VA provided the 
veteran with notice of what type of information and evidence 
was needed to substantiate his claims for service connection, 
but did not advise him of the type of evidence necessary to 
establish a disability rating or effective date.  For the 
pending claim for an increased rating, VA provided notice of 
the type of information and evidence needed to substantiate 
the claim, including notice of the type of evidence necessary 
to establish a higher rating (as observed in a March 2002 
rating decision, a March 2002 statement of the case (SOC), 
and October 2002 and November 2004 SSOCs of record, in 
addition to the March 2002 VCAA letter), but did not provide 
him with notice as to the type of evidence necessary to 
establish an effective date.  Despite the inadequate notice 
on the aforementioned elements, however, the Board finds that 
there is no prejudice to the veteran in proceeding with the 
issuance of a final decision in this case.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  In this regard, because 
the Board concludes below that the preponderance of the 
evidence is against the claims for service connection of a 
neuropsychiatric disorder (other than factitious disorder) 
and an increased evaluation for lumbosacral spine DJD, any 
questions as to the appropriate disability rating or 
effective date to be assigned (i.e., in the event of an award 
of benefits) is accordingly rendered moot, and thus no 
further action need be taken at this time with respect to 
VCAA notice for those claims.  As to the claims for service 
connection of a factitious disorder and a dental disorder 
involving the loss of teeth 7, 8, and 9 for purposes of 
receipt of VA compensation benefits, because the Board has 
decided to grant the claims, on remand, the RO will implement 
these awards and concurrently provide the veteran with 
appropriate notice of the necessary requirements for the 
assignment of a disability rating and effective date in those 
cases.

Second, VA also has a duty under the VCAA to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c) (2005).  In this regard, the veteran's service 
medical and personnel records are associated with the claims 
file, as are all available private and VA medical records 
identified and/or provided by the veteran, as well as his 
records from the Social Security Administration (SSA).  In 
addition, the veteran was afforded multiple VA examinations 
in order to address the complex medical questions presented 
in his case.  

At this time, the veteran and his representative have not 
made the Board aware of any additional evidence that needs to 
be obtained in order to fairly decide these claims.  Thus, 
the Board finds that all relevant evidence necessary for an 
equitable disposition of the issues has been obtained for the 
record.  And, as there is no indication that any VA failure 
to provide additional notice or assistance to the veteran 
reasonably affects the outcome of this case, the Board finds 
that any such error is harmless.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).

Again, the evidence available for review includes the 
veteran's service medical and personnel records, VA and 
private medical reports dated from December 1991 through 
April 2005, and statements, testimony, and argument provided 
by the veteran and his representative.  In reaching its 
decisions below, the Board has carefully reviewed, 
considered, and weighed the probative value of all of the 
evidence of record.  Although the Board has an obligation to 
provide adequate reasons and bases supporting its decisions, 
it is not required to discuss each and every piece of 
evidence in a case.  The relevant evidence, however, 
including that submitted by the veteran, will be addressed 
and/or summarized where appropriate.  

II.  Service Connection for a Neuropsychiatric Disorder, Also 
Claimed as an Undiagnosed Illness and as Secondary to Other 
Service-Connected Disabilities

A.  Basic Applicable Law

Service connection will be granted if the evidence shows that 
a veteran has a disability resulting from an injury or 
disease incurred in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2005); see also Sanchez-Benitez v. Principi, 259 
F.3d 1356, 1360-61 (Fed. Cir. 2001).

Service connection may also be awarded where the evidence 
shows that a veteran had a chronic condition in service or 
during an applicable presumptive period and still has the 
condition.  38 C.F.R. §§ 3.303(b), 3.307, 3.309 (2005).  If 
there is no evidence of a chronic condition during service or 
during an applicable presumptive period, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection 
may also be granted for disease that is diagnosed after 
discharge from active service, when the evidence establishes 
that such disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2005).

The RO also reviewed this claim under the provisions of VA 
law as applicable to Persian Gulf War veterans.  For claims 
involving Persian Gulf War service, 38 U.S.C.A. § 1117 (West 
2002) authorizes VA to compensate any veteran with a chronic 
disability resulting from an undiagnosed illness or a 
combination of undiagnosed illnesses manifesting either 
during this period of service or within the applicable 
presumptive period.  See also 38 C.F.R. §§ 3.317(a)(1), (5) 
(2005).  Per 38 C.F.R. § 3.317(a)(1), a veteran may receive 
compensation if he exhibits objective indications of chronic 
disability resulting from an illness or combination of 
illnesses manifested by one or more signs or symptoms such as 
the ones listed in 38 C.F.R. § 3.317(b) (2005), provided that 
such disability becomes manifest either during active service 
in the Southwest Asia theater of operations during the 
Persian Gulf War, or to a degree of 10 percent or more not 
later than December 31, 2006, and which by history, physical 
examination and laboratory tests, cannot be attributable to 
any known clinical diagnosis.  See also 66 Fed. Reg. 56,614-
56,615.  If signs or symptoms have been medically attributed 
to a diagnosed (rather than undiagnosed) illness, the Persian 
Gulf War presumption of service connection does not apply.  
See VAOPGCPREC 8-98.

Effective March 1, 2002, the Veterans Education and Benefits 
Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976, 
expanded compensation for Persian Gulf War veterans to 
include "medically unexplained chronic multisymptom 
illness," such as fibromyalgia, chronic fatigue syndrome, 
irritable bowel syndrome, or any other illness that meets the 
requisite criteria, as well as any diagnosed illness that the 
Secretary determines, in regulations prescribed under 
38 U.S.C.A. § 1117(d) 
(West 2002), should warrant the presumption of service 
connection.  See 38 C.F.R. § 3.317(a)(2)(i)(B), (C) (2005).  

Moreover, a disorder that is proximately due to or the result 
of another service-connected disease or injury also warrants 
service connection.  38 C.F.R. § 3.310(a) (2005).  A claim 
for service connection may thus be granted on a secondary 
basis if a claimed disorder is sufficiently shown to be 
related to another service-connected disability.  In order to 
prevail on the issue of entitlement to secondary service 
connection, there must be: (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the currently 
claimed disorder.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).  

Under VA law, personality disorders are deemed to be 
congenital or developmental abnormalities, and are therefore 
not considered to be disabilities for purposes of awarding 
service connection benefits.  See 38 C.F.R. §§ 3.303(c), 4.9, 
4.127 (2005); see also Winn v. Brown, 8 Vet. App. 510, 516 
(1996).  The law does allow for service connection of 
psychiatric disorders that are superimposed upon personality 
disorders, i.e., as long as claims for service connection of 
such disorders still meet  the aforementioned requirements 
for entitlement to service connection of a claimed disorder.  
See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.307, 
3.309, 4.127.



B.  Factual Background

The veteran served on active duty from October 1979 to 
November 1991.  His service medical records, including his 
entry and exit examination reports, reflect no complaints, 
symptoms, diagnosis, or treatment of any chronic psychiatric 
disorder.  There was one notation of a history of excessive 
worry/depression on a September 1988 medical history report, 
but the service physician recorded that the veteran had been 
worried about his family, and specifically his father's 
hospitalization.  The service records did mention an April 
1985 motor vehicle accident (MVA), which resulted in noted 
problems with headaches, vision, and facial pain and 
numbness.  The records then indicated that the veteran was 
medically discharged from service for shoulder and knee 
injuries that had led to arthritis.  Specifically, the 
veteran's service medical records indicated that in the early 
1980's, his left knee required much treatment, including 
surgery, and that from the late 1980's until his discharge, 
his left shoulder required substantial medical attention, and 
again including surgery.  

Shortly after service, the veteran was seen in late December 
1991 at service department and VA hospitals with chest pain 
and left shoulder pain.  As well, similar February 1992 and 
March 1992 reports concerned left shoulder pain and possible 
deltoid weakness.  There was no report of a possible 
somatoform disorder. 

The veteran underwent a VA general medical examination in 
April 1992.  On a psychiatric and personality evaluation, he 
was described as oriented to person, place, and time.  His 
memory was intact.  The evaluation was reported as normal.  

A June 1992 VA treatment record noted that the veteran 
complained of recent chest pain, with a feeling that he had 
had a stroke.  After evaluation, the physician noted that the 
veteran had multiple vague complaints without correlation on 
the physical examination, and noted that with a thorough 
medical evaluation, it might be useful to rule out other 
problems such as somatization disorder.  He observed that the 
veteran had a tremendous knowledge of medical terminology, 
including as applicable to areas of the body.  He noted that 
the veteran appeared disjointed and anxious.  Another June 
1992 VA medical record stated that the veteran had "all 
sorts of weird cardiovascular complaints."


A March 1993 VA treatment note indicated that a knee brace 
had been ordered for the veteran.  An April 1993 VA physical 
therapy note recorded that the veteran was ordered a standard 
wheelchair, upon his request for an electric one because he 
had no use of his left arm, and also had problems with his 
neck, back, and left knee.  A May 1993 VA outpatient 
psychiatric treatment note stated that the veteran was 
unemployable because of his focus upon obtaining disability 
compensation.  
On another psychiatric and personality evaluation at a May 
1993 VA general medical examination, the veteran was again 
oriented times three, and alert and cooperative.  His left 
arm was not raised above 20 degrees, and he noted that 
functionally, he did not use it.  His left leg was unstable 
without the use of a brace.  

At a June 1993 VA Persian Gulf registry examination, it was 
noted that the veteran's  left arm was held at his side and 
not used at all.  June 1993 and July 1993 VA outpatient 
treatment notes also acknowledged a tendency on the veteran's 
part to exaggerate physical complaints in pursuit of 
secondary gain.  At an August 1993 VA general medical 
examination, the veteran's psychiatric findings were the same 
as at his May 1993 VA examination.  It was noted that he was 
in a wheelchair and wearing a brace on his left knee, and 
that while he could stand without his brace, he could "only 
hobble" with supports.

At a May 1994 VA joints examination, the veteran was in a 
wheelchair, and his left arm was described as a "dead 
weight" laying limply across his lap.  He also had no 
volunteer movement in his left knee.  The examiner observed 
that he had no noticeable muscle atrophy in his arm or leg.  
After rendering his diagnoses, the examiner stated that he 
had suspicions of malingering.

After a December 1994 SSA evaluation by an internal medicine 
specialist, the diagnosis was multiple arthralgias.  The 
examiner advised that the veteran had a history of multiple 
joint pains, as well as an extensive history, and that there 
was poor cooperation on evaluation.  The veteran was dramatic 
in his presentation, and as to the extent of his injuries.  
He did not want the examiner to perform much of the 
evaluation, advising him not to touch him because he had 
"Saudi Syndrome."    The examiner noted that the veteran 
had a history of multiple injuries, and that he also had an 
extensive history of shoulder problems, for which the 
examiner was able to provide a full range of passive motion.  
The examiner was unable to test gait or station, and noted 
that the veteran stated that he was confined to a wheelchair.  
The veteran had weakness in both the left upper and lower 
extremities, although it was difficult to quantitate.  The 
examiner observed that there was not, however, a significant 
amount of atrophy.  The veteran would not provide grip 
strength on the left side, and stated that he had paralysis 
of that region, but there was again no obvious atrophy, and 
his reflexes appeared to be symmetrical.  The veteran would 
not perform orthopedic maneuvers, and so the examiner was 
unable to perform range of motion of many of the joints, 
although he noted that there appeared to be a reduced range 
of cervical motion.  Passive range of motion for the tested 
areas was normal, and there was no noted active inflammatory 
change, including erythema and hyperthermia.  The examiner 
stated that the evaluation was difficult, mainly because of 
cooperation, and was also inconsistent with the historical 
complaints.    

At a December 1994 VA general medical examination, the 
veteran reported that while in the Persian Gulf, he was 
driving a vehicle and was fired upon, and rapidly dove out of 
the truck, injuring his left side.  He had complaints of loss 
of use of his left arm and leg, which the examiner emphasized 
were only complaints and not diagnoses.  On evaluation, the 
veteran was in a wheelchair and unable to stand.  On range of 
motion testing, he could not actively move his arm or leg, 
but the examiner could passively move them through the entire 
range of motion, and with no joint stiffness.  He stated that 
he could not determine which limb was injured by looking at 
the veteran's arms, and noted that there was no muscle 
wasting in the left arm.  He was unable to test leg reflexes, 
and arm reflexes were at 0-1.  The examiner reported that the 
veteran did not move his arm throughout the examination.  

For a December 1994 VA mental disorders examination, the 
examiner took a detailed history.  Notably, the history of 
service duties reported by the veteran did not comport with 
the information contained in his service records.  The 
examination report noted that he displayed anger at the 
service, the SSA, and VA for not giving him more disability 
compensation.  He described a chronic, severe, and stabbing 
pain that affected his mood and mobility, and indicated that 
it presented in his head, upper and lower back, and in other 
areas.  On clinical evaluation, he was seated in his 
wheelchair with his leg in a brace.  The examiner reported 
that the veteran needed psychological testing in order to 
determine the degree of affect that was driving his 
ideational content, and to evaluate for a thought disorder.  
He rendered no Axis I diagnoses, but listed possible Axis II 
diagnoses of: delusional disorder, PTSD, and undifferentiated 
somatization disorder versus conversion disorder. 

After the veteran completed the December 1994 VA mental 
disorders examination, he began VA psychiatric counseling and 
treatment.  The ongoing reports, from January 1995 forward, 
reflected practitioner disagreement as to the psychiatric 
versus physical reasons for his limited ability to utilize 
his extremities.  

In January 1995, the veteran underwent VA group and 
individual psychiatric testing.  The diagnostic understanding 
section of the testing report noted that the veteran was an 
individual who presented himself as normal, responsible, and 
without fault.  It was noted that he tended to deny common 
human flaws in order to be perceived as capable and adequate.  
It was further observed, however, that he  endorsed numerous 
vague physical complaints, which the examiner opined that he 
was likely to use to achieve secondary gain.  The examiner 
continued that the veteran may complain about functioning 
below par physically, but mentally make a show of keeping up 
a good front, and secretly want attention and comfort.  The 
examiner explained that, lacking insight into the 
psychological factors underlying his symptoms, he preferred 
medical explanations.  It was observed that the veteran used 
denial, rationalization, somatization, and repression in an 
effort to maintain control of himself and his life.  The 
examiner added that when those defenses failed, he was likely 
to blame others for his difficulties, lose his temper, and 
act out in anger.  The examiner added that his marked 
depression and anger, with mild levels of anxiety, suggested 
that his preferred defenses were only marginally effective.  

At a January 1995 VA outpatient evaluation, the veteran had 
multiple complaints, and his legs were described as flaccid.  
Among other recorded diagnoses was somatization syndrome, and 
the veteran was referred for a neurological examination.  The 
follow-up neurological evaluation records, dated in March 
1995, noted his reported involvement in a December 1991 MVA, 
while he was in the Persian Gulf.  He stated that he suffered 
a spinal cord injury as a result of that event, and had 
complaints of paraplegia and left upper extremity plegia.  
(That event is not documented in his service medical 
records.)  The report noted that while undressing, the 
veteran was observed picking up his knees to about 15 
degrees, but he did not do so when he turned around for 
examination.  Diagnoses were rule out malingering and rule 
out paraplegia and left upper extremity plegia, but also rule 
out for a thoracic spinal cord injury and a cervical disc 
bulge.

At a February 1995 SSA psychological testing evaluation, the 
examiner noted that the veteran had applied for benefits 
because of loss of use of both legs due to combat-related 
injury.  The examiner noted that the validity and reliability 
of his responses at the evaluation was questionable given the 
circumstances that the veteran maintained that he had severe 
spinal injuries in addition to the loss of use of both legs, 
which was in contradiction to the provided medical 
information.  The veteran presented as a friendly and 
outgoing individual who was extremely pressured and 
expansive.  The examiner noted that the veteran was in a 
wheelchair, and that he made a point of telling him that he 
could not use his left arm.  The examiner advised that while 
the veteran did not give the impression of being floridly 
delusional, he was suspicious and extremely resentful about 
the treatment he had received from the SSA and the military, 
and further noted that even the slightest hint of a request 
for information would result in a deluge of anecdotes 
designed to show how inefficient and incompetent his various 
doctors had been, notably also designed to enlist the 
examiner's sympathy.  The examiner's diagnostic impression 
was Axis I rule out factitious disorder and Axis II rule out 
malingering.  The examiner advised that the veteran presented 
a puzzling clinical picture, in that it was impossible for a 
psychologist to assess his physical state of being, which was 
of course directly related to his psychological status.  He 
noted that in any case, the veteran believed that he could 
not walk anymore.

Thereafter, a March 1995 SSA psychiatric review examination 
report considered a number of possible psychiatric diagnoses, 
but did not choose any as the veteran's diagnosis.  He 
advised that the veteran had inflexible and maladaptive 
personality traits that caused either significant impairment 
in social or occupational functioning or subjective distress, 
as evidenced (at least) by narcissistic features of a 
personality disorder not otherwise specified (NOS).  

A June 1995 VA intravenous pyelogram report confirmed that 
the veteran also had a dilated neurogenic bladder.  A July 
1995 VA record confirmed the veteran's receipt of an electric 
wheelchair.

At an August 1995 VA general medical examination, the veteran 
complained of loss of use of both legs and his left arm, as 
well as some right shoulder pain with mild shoulder and arm 
limitation of movement.  On clinical evaluation, he also had 
a severely diminished range of motion of his neck.  There was 
no active movement of the left upper extremity or the lower 
extremities, and they were flaccid with full range of passive 
movement.  There was no apparent muscle atrophy of the lower 
extremities, but the left upper extremity had lost some 
muscle tone and was slightly smaller than the right arm.  The 
right upper extremity's range of motion was decreased for 
abduction because of shoulder pain. 

An August 1995 VA group psychiatric testing report noted the 
veteran's expression of anger at VA with regard to his 
disability claims.  It also noted that his test results did 
not suggest a formal thought disorder, but added that in 
times of high stress, his thinking could possibly become 
somewhat disorganized and fragmented.  The examiner advised 
that the veteran lacked any appreciable insight into his 
psychological and emotional difficulties, and noted that he 
tended to reject any suggestion of psychological reasons or 
symptoms and instead to demand medical ones that fit his own 
preconceived notions.  The examiner opined that as to a 
diagnosis, with his present testing data and an added 
observation that the veteran, on leaving the examining area, 
was handed and held his infant son in his arms, a conversion 
disorder could be more likely than a somatoform disorder.  He 
advised that the distinction, however, is much more likely to 
be made on the basis of medical evidence and clinical 
observation than through psychiatric or psychological 
examination.  He then stated that of the several 
possibilities, the question of delusion seemed the least 
likely.  

At an August 1995 VA neuropsychological examination, the 
examiner noted review of the veteran's medical record.  She 
recorded the veteran's report of a December 1990 in-service 
event when he fell out of his truck, which was on fire at the 
time, and landed on his head.  He stated that he fractured 
his thoracic spine and herniated a cervical disc, which 
required a two-month hospitalization.  (This information is 
not recorded in the service medical records.)  He indicated 
that that event also led to his left leg and arm paralysis, 
as well as other medical problems.  The examiner reported 
that the veteran's thought content was marked by somatic 
complaints and anger at not being taken care of well.  She 
reported that his score on one test was higher than the 
indicator for malingering, which reflected his sincere 
testing behavior throughout the session.  She did observe 
that the veteran showed severe impairments in his tactile 
functions of arms and face, of the fine motor control in his 
right hand, and paralysis of his left arm and leg.  She 
opined that those sensory and motor deficits did not appear 
to be related to cortical function impairments, as she did 
not find corresponding cognitive deficits through her 
evaluation, and suggested that localized cortical lesions 
could account for them.  She concluded that the pattern of 
the veteran's neuropsychological profile did not suggest 
organic brain impairment, and advised that it appeared that 
his neuropsychological deficits were related to his anxiety 
disorder, possible medication effects, and sleep disturbance.  
She added that her evaluation supported a PTSD diagnosis, but 
was inconsistent with that of delusional or somatization 
disorders.  Her diagnostic impression was: chronic PTSD, rule 
out organic brain impairment, rule out delusional disorder, 
and rule out somatization disorder.         

In December 1996 and January 1997, VA doctors provided 
letters stating that the veteran was paralyzed from cervical 
cord compression syndrome.

A May 1997 VA record indicated that one of the veteran's 
treating physicians had declined to refer him to a VA spinal 
cord injury (SCI) program, because his testing reports were 
negative for significant pathology, and because of other 
conflicting comments on his medical reports.  She suggested 
new testing. 

In December 1997, the veteran was referred for a VA 
neurological examination with claims file review, in order to 
assess his "apparent quadriparesis."  At the examination, 
the veteran was in a high wheelchair wearing a hard cervical 
collar and a seatbelt.  The veteran told the examiner that in 
service, he sustained multiple injuries, including a cervical 
fracture, while doing sit-ups during PT in December 1990.  
The examiner noted that there were many inconsistencies in 
the record concerning the veteran's reported in-service 
injuries, such as his report in 1995 that he injured his 
spinal cord when jumping out of a burning truck in December 
1990.  On clinical evaluation, tone was normal throughout.  
The veteran gave a dramatic effort when trying to move his 
extremities, but was apparently unable to do so.  The 
examiner further observed that the veteran was able to 
somewhat support his head, and that he tended to "flap 
over" when his head was pushed down, but not completely.  
Cervical range of motion was essentially full to passive 
movement, and without paraspinal spasm and with questional 
paraspinal tenderness.  The examiner observed that in 
general, the veteran was rather muscular from the cervical 
paraspinals down, including all extremities.  He noted that 
even though the veteran was unable to move his right upper 
extremity on evaluation, he had tobacco stains on his 
fingertips.  The examiner then concluded that there was no 
objective evidence of cervical myelopathy, and added that the 
veteran gave a very implausible account of his cervical spine 
injury.  He further noted that the veteran's account of his 
injury had varied, and that his deficits had progressed in a 
non-physiologic manner over the past several years.  He 
opined that the veteran's quadriparesis or virtual 
quadriplegia was very likely entirely functional in origin, 
and that the specific psychiatric diagnosis was unclear, 
although conversion disorder was possible.  He added that 
malingering was clearly another consideration, but that the 
veteran's presentation was less suggestive of that.  

At a December 1997 VA joints examination with claims file 
review, the veteran advised that he had been confined to a 
wheelchair since 1993.  He was in his wheelchair and wearing 
his cervical collar.  He reported that he injured his spine 
when he jumped out of a truck when it was under enemy fire in 
the Persian Gulf.  On clinical evaluation, there was no 
active range of motion for the extremities except slightly in 
the right upper extremity, but there was passive motion.  The 
veteran indicated that he could still use his right hand to 
eat.  The examiner stated that as he could not find any 
report in the service medical records of a significant neck 
or spine injury, the veteran's paralysis was not related to 
any such injury.  He added that the exact cause and diagnosis 
was unknown at that time.  

An undated (but apparently late 1997) VA social and 
industrial survey report commented that the veteran was 
confined to a wheelchair and required assistance with all of 
his activities of daily living.  It was noted that he 
suffered from depression as the result of his physical 
disability.  

Records from the VA Medical Center (VAMC) in St. Louis, 
Missouri, and its Spinal Cord Injury (SCI) Unit, including a 
May 1998 VA hospitalization report, as well as occupational 
therapy notes dated from approximately March 1998 to May 
1998, recorded that the veteran was unknowingly observed 
fully utilizing both of his upper extremities and having the 
ability to walk with a walker, and not wearing his cervical 
collar, but independently supporting his head in an erect 
position.  He was also unknowingly observed being able to 
perform a number of other actions, including: manipulating 
his wheelchair on his own; dressing himself independently; 
writing legibly with no assistance; crossing his right leg 
over his left leg; and lighting a cigarette without 
difficulty.  As well, several diagnostic tests performed on 
the veteran had normal results.  Staffers also noted that his 
history of injury, compared with its reported onset, was 
inconsistent.  On observation, however, the veteran could not 
undertake these types of actions with his upper and lower 
extremities.  On discharge, the veteran had a diagnosis of 
non-organic quadriplegia.  

A February 1999 report from the VAMC in Kansas City, 
Missouri, indicated that it could not admit the veteran into 
its SCI Unit, as it had verified with the SCI Unit at the St. 
Louis, Missouri, VAMC that he did not have a spinal cord 
injury.  July 1999 VA records noted an order for a new manual 
high wheelchair with a reclining back.  

A December 1999 VA outpatient neurological evaluation report 
indicated that the veteran reported that an in-service 
injection of contrast into his left shoulder for diagnostic 
purposes caused cervical cord compression and C3-C4 
spondylosis.  The VA physician diagnosed a possible cervical 
disorder, as well as conversion reaction manifested by 
flaccid quadriplegia/anesthesia/analgesia.  He added that the 
extent of organic disease could not be estimated because of 
the severe psychogenic components of the veteran's 
disability.  He noted that hypnosis or a sodium amytal 
interview would probably give a good estimate of physical 
capabilities.

A January 2000 VA outpatient psychiatric evaluation report 
noted that the veteran was seen for evaluation in response to 
a consult request for mental health treatment options (as a 
result of the December 1999 neurological evaluation).  The VA 
practitioner noted the findings from the SCI Unit at the VAMC 
in St. Louis, Missouri, indicating that the veteran did not 
have a spinal cord injury, and was observed moving his 
extremities.  The VA practitioner advised that during her 
evaluation, the veteran did not move at all for the entire 
two-hour period, and that her diagnosis was conversion 
disorder, factitious disorder, or malingering.  On clinical 
evaluation, the veteran was strapped into his wheelchair and 
wearing his cervical collar.  She commented that the 
veteran's initial interview provided the most support for a 
diagnosis of factitious disorder, in light of the dramatic 
flair of the presentation of his story, some vagueness when 
pressed for details, repeated hospitalizations in many 
different hospitals, more symptomatology after negative test 
results, and the desire for more medical evaluation and 
treatment.  She stated in order to rule out malingering, she 
needed more information on his motivation for secondary gain.  
She advised that in order to rule out conversion disorder, a 
determination needed to be made as to whether he was 
intentionally producing his symptoms.  She added that the 
veteran's psychological testing results were of questionable 
validity because they showed that he was overstating his 
problem.  She noted that the use of amytal or hypnosis could 
be useful in differentiating conversion from malingering or a 
factitious disorder.  

Another January 2000 VA outpatient psychiatric evaluation 
report noted that the veteran was to be assessed to determine 
the degree that psychological factors played a role in his 
quadriplegia.  After examination, the diagnosis was 
depression with anxiety and some symptoms of psychosis, 
secondary to years of disability and disagreements with 
doctors and raters.  The VA practitioner further noted, 
however, that the absence of the veteran's past record 
impaired any opinion about the extent and gravity of spine 
lesions, and so she was left with a spastic quadriplegia 
patient, angry and upset, but courteous and at times 
cheerful.  She added that there was no evidence of 
conversion, much less of malingering.  She advised that 
hypnosis was not indicated at the time, and further noted 
that the veteran was against it.  

At a February 2000 VA spine examination conducted with claims 
file review, the veteran could not stand and only had limited 
upper body movements.  He could only move his right arm 
slightly upon request.  The examiner diagnosed mild DJD on X-
ray evaluation, and referred the veteran for examination by a 
spinal cord specialist because of the multiple facets of his 
problem.  Thereafter, at the February 2000 VA special spine 
examination (also conducted with claims file review), the 
veteran stated that he had been a quadriplegic for 10 years 
because of his cervical and lumbar spine degenerative 
changes.  The examiner recorded that review of the claims 
file did not substantiate the veteran's history.  On clinical 
evaluation, the veteran showed good muscle bulk on all 
extremities, with no sign of atrophy, no skin or color 
changes, joint deformity while lying down, or joint 
contractures.  When directed to move, the veteran was unable 
to move any joint, but the examiner also noted that all 
joints were limber and without stiffness.  Muscle strength 
evaluation was inconclusive because of the veteran's 
inability to move.  Sensory evaluation revealed that the 
veteran had no sensation from C2 through S5, or during light 
touch, or during pin prick of his face.  He was able to move 
his neck slightly after repeated command.  As well, other 
clinical evaluation revealed inconsistent results, depending 
on whether the veteran was distracted from the task (when he 
would then show some movement or strength).  The examiner's 
diagnoses included C4-C5 tetraplegia by history, but the 
examiner further noted that that diagnosis was inconclusive 
on that evaluation, as the veteran's history and examination 
(with multiple inconsistencies) did not corroborate it.  

A March 2000 VA outpatient evaluation report noted an 
assessment of SCI versus conversion versus other.  The 
physician noted that the examination was unusual for an SCI, 
but indicated that he would like to review additional 
objective data.  

In an early March 2000 memorandum to the Chief of Outpatient 
Services, the RO's Manager requested specialized psychiatric 
and neurological examinations of the veteran, in order to 
determine the reason for his paraplegia/quadriplegia, and to 
ascertain his correct diagnosis.  The memorandum indicated 
that the psychiatric examiner should determine whether a 
factitious disorder, conversion disorder, malingering, or 
other psychiatric diagnosis could account for the veteran's 
current disability and paraplegia/quadriplegia.  That 
examiner was further asked to address whether any such 
problem was related to the veteran's service, to include 
whether it had its onset in service and if other now service-
connected disabilities like the veteran's knee and shoulder 
played any role in its development (to include causation or 
aggravation).  The memorandum listed specific questions to be 
answered if the psychiatric examiner determined that 
aggravation of a current psychiatric disorder by a service-
connected disability was found.  The memorandum also 
explained that the neurologist needed to address whether the 
veteran had an organic or psychiatric cause for his 
disability.    

At an April 2000 VA special mental disorders examination with 
claims file review and after clinical evaluation, the 
examiner recorded Axis I diagnoses of depressive disorder 
NOS, with a history of alcoholism in remission.  Psychosocial 
stressors were identified as quadriplegia secondary to 
cervical injury with the subsequent loss of income and 
function.  The examiner opined that the veteran did not 
demonstrate evidence of malingering or conversion reaction.  
He advised that it should be noted that the veteran presented 
himself as quadriplegic, and that his presentation throughout 
the examination appeared to be consistent with that problem.  
He noted that while a neurological examination could reveal 
the presence or absence of such quadriplegia and the extent 
to which it may occur, the veteran's presence, at that time, 
certainly appeared to be consistent with his claim.  As to 
the RO's March 2000 inquiries, the examiner noted that the 
degree of depression the veteran claimed would be consistent 
with a response to quadriplegia, and that he strongly denied 
the existence of depression prior to the quadriplegia's 
onset.  The examiner further observed that there was no 
evidence of such depression in the record.  He continued that 
if the quadriplegia was service-connected, then depression 
should be service-connected as secondary to it.  He opined 
that the depression was "initiated and aggravated by his 
service-connected condition."  The examiner also stated that 
there was no psychological disorder noted prior to the onset 
of disability (quadriplegia), except for alcoholism.  

After an April 2000 VA brain and spinal cord examination with 
claims file review, the examiner advised that the veteran's 
paraplegic state was not induced by a neurological lesion.  
The examiner reported that clinical evaluation showed no 
upper or lower atrophy, but good muscle strength.  There was 
no sensation in the arms or legs, and no executed cerebellar 
function.  Clinical evaluation of the neck, however, caused 
severe pain, headache, a wave of total body tremor, and chest 
pain, which caused the veteran to cry and to have his wife 
give him a nitroglycerine pill because of "neck movement 
causing to cut the nerve to his heart and therefore requiring 
nitroglycerine."  The examiner commented that his review of 
the record, as well as the history gathered during this 
examination, was somewhat inconsistent.   He advised that the 
veteran's paraplegia was in contrast with his animated and 
loquacious demeanor.  He opined that neurologically, there 
was no evidence of any specific deficit which could relate 
topographically to a cervical cord or other spinal pathology 
so as to support an organic cause of the veteran's condition.  
He then added that it was likely, rather, that the veteran 
was suffering from an undefined, yet psychiatric, condition.  
Then, in a May 2000 addendum to this report, the examiner: 
reiterated that there was no evidence of muscle atrophy; 
indicated that there were no objective findings consistent 
with the veteran's paraplegia; and opined that there was no 
(physical) reason why the veteran was paraplegic.  

In a May 2000 addendum prepared after review of the April 
2000 neurological findings, the April 2000 special mental 
disorders examiner stated that review of his prior report 
noted that the veteran was thought at the time to qualify for 
a diagnosis of depressive disorder NOS with history of 
alcohol abuse in remission, and that a question was raised as 
to whether that depression might be secondary to 
quadriplegia.  He then observed that the recent neurological 
evaluation report revealed that that there was no evidence of 
paraplegia or depression.  He then added that he had deferred 
his prior examination, in part, for review of the 
neurological findings, and that as such, he now agreed that 
the veteran did not demonstrate paraplegia/quadriplegia.  The 
examiner then continued that the question was then raised as 
to what psychiatric diagnosis the veteran did have, as 
between a conversion reaction, a factitious disorder, or 
malingering, and so he then opined that between those three, 
the most reasonable diagnosis was that of factitious 
disorder.  

Thereafter, the RO determined that the April 2000/May 2000 VA 
special mental health disorders examiner's opinion of the 
veteran's psychiatric diagnosis was insufficient because he 
indicated that he was confined to a choice between conversion 
reaction, factitious disorder, and malingering.  The RO 
Manager transmitted an August 2000 memorandum to VA's 
Compensation and Pension Service, requesting that it obtain 
an independent medical opinion per 38 C.F.R. § 3.328 (2005) 
regarding the veteran's psychiatric diagnosis.  Of note, the 
August 2000 memorandum incorrectly stated that it was first 
suggested in the veteran's medical records that he had a 
somatoform disorder in December 1991, within a month after 
his service discharge; there is no such report in the 
veteran's records, although he was treated for other problems 
at that time.  Rather, there is a question of that diagnosis 
in June 1992 VA treatment records, which was within a year of 
the veteran's discharge.  At any rate, in March 2001, the 
Compensation and Pension Service forwarded the request to 
VA's Undersecretary for Health (Undersecretary), and an 
opinion was then secured from VA's Chief Consultant to the 
Mental Health Strategic Healthcare Group (Chief Consultant), 
along with a summary of the disorders claimed for service 
connection by the veteran shortly after discharge, as well as 
the outcome of those claims after adjudication by the RO.  

In his August 2001 opinion (provided without clinical 
evaluation of the veteran), the Chief Consultant actually 
answered the questions located at the end of the March 2000 
RO Manager's memorandum request for a psychiatric opinion.  
Specifically, that examiner was asked to determine whether 
there was aggravation of a current psychiatric disorder by 
service-connected disabilities.  If the answer to that 
question was yes, then the examiner was asked to identify the 
baseline level of disability for the current psychiatric 
disorder that existed prior to the aggravation, or would 
exist regardless of the service-connected disabilities.  The 
Chief Consultant identified personality disorder NOS as that 
disability.  The Chief Consultant noted that the veteran had 
childhood behavioral problems, and currently exhibited 
repetitive and deceitful behavior.  He observed that 
psychiatric testing revealed narcissistic personality 
features, and that the VA treatment notes reflected dependent 
traits.  He advised that the veteran probably met the 
criteria for a retrospective diagnosis of conduct disorder 
(usually first diagnosed in childhood), but added that he 
also had features of more than one specific personality 
disorder, such that he did not meet the criteria for any one 
specific personality disorder.  

Next, the March 2000 memorandum asked the examiner to 
identify the additional disability for the psychiatric 
disorder that was directly caused by the service-connected 
conditions.  In his August 2001 opinion (again provided 
without clinical evaluation), the Chief Consultant's response 
was factitious disorder.  The Chief Consultant observed that 
the veteran's medical records reflected varying psychiatric 
diagnoses, and that some of them could be ruled out, while 
others were manifestations of his personality disorder.  He 
advised that one form of somatoform disorder (somatization 
disorder) could be ruled out because the veteran did not meet 
the age criteria, as his multiple complaints started after 
the age of 30.  The Chief Consultant added that there was no 
evidence of psychological conflict, as necessary for a 
diagnosis of conversion disorder.  He also observed that a 
report of depression with anxiety and some symptoms of 
psychosis secondary to years of disability and disagreements 
with doctors and raters (as noted by the January 2000 VA 
psychiatric  practitioner) was unspecific, internally 
inconsistent, and more consistent with personality disorder 
than any Axis I diagnosis.  He noted that most importantly, 
it appeared that the veteran's somatic symptoms were 
intentionally created and/or aggravated, which steered the 
case back towards factitious disorder or malingering.  He 
advised that in factitious disorder, assuming the sick role 
in the absence of external incentives motivates the 
fabrication and/or exaggeration of preexisting medical 
conditions, but that in malingering, the external incentive 
is very straightforward, as the behavior may be considered to 
be adaptive, and its goal is to improve physical well being.  
The Chief Consultant further observed that increase in 
service-connectedness is a complex incentive, in that it has 
clear-cut external components, e.g., pension and decreased 
medical costs, but it has internal ones as well, as many 
veterans consider it to be a form of appreciation by their 
country, and they regard it as official acceptance, 
ratification, and solidification of their sick role.  The 
Chief Consultant observed that the veteran appeared to invest 
a lot in his sickness, and that his behavior was highly 
maladaptive and had reached the point where it was against 
his well being, and so his diagnosis was closer to factitious 
disorder than malingering.  He noted that in reaching this 
conclusion, he concurred with the assessment of the April 
2000/May 2000 VA special mental disorders examiner.  The 
Chief Consultant added that the veteran's personality 
disorder was aggravating the case beyond reason, but then 
advised that it had to be emphasized that while his 
factitious disorder dated back to active duty, playing the 
sick role was hardly a condition that could be considered as 
a direct result of military service.      

During this time, VA medical records continued to note the 
veteran's receipt of regular psychiatric treatment, with 
reports of varying diagnoses.  As well, a November 2000 VA 
rehabilitation assessment evaluation report included a 
diagnosis of C3 quadriplegia of unknown etiology, after 
review of some VA treatment records.  Late 2003 and early 
2004 VA treatment notes reflected his initial unsuccessful 
attempts to be placed in the SCI unit at the VAMC in 
Louisville, Kentucky, although he had received some treatment 
around 2002 at a Milwaukee, Wisconsin, VAMC SCI unit.  In 
March 2004, however, a VA physician approved him for 
treatment at that SCI Unit even though cervical pathology was 
not shown on studies, because she deemed him to be a 
functional quadriplegic anyway.

A March 2004 VA spine examination report (with slight 
correction in a May 2004 addendum) noted the veteran's 
identification of his April 1985 in-service MVA as the cause 
of a neck injury.  After claims file review and clinical 
evaluation, the examiner opined, however, that the 1985 MVA 
was not likely responsible for the current cervical spine 
condition.  He observed that per chart review, the veteran 
had been quadriplegic since "an accident," but opined that 
this could not possibly be the 1985 accident.  He relayed 
that from file review, the veteran's cervical quadriplegia 
was still described as accident-related.  Diagnoses were 
cervical spine DJD and "quadriplegic" per VA records with 
spine injury at C3, unrelated to active service.  

In a September 2004 VA spine examination report, the examiner 
indicated that she had reviewed at least some of the 
pertinent record.  The report suggested that she generally 
agreed with the March 2004 VA examiner's findings, but also 
indicated that she did not clinically evaluate the veteran at 
that time.  

The RO then arranged for the veteran to undergo a new VA 
mental disorders examination with complete claims file review 
and evaluation and consideration of the prior opinions of 
record.  In a September 2004 report authored by two 
psychologists, the examiners confirmed that they performed a 
detailed review of the claims file.  They observed that the 
veteran's records revealed that he had a number of physical 
problems, including a probable nonorganic quadriparesis, and 
noted that several physicians had been unable to identify a 
clearcut organic cause for it.  They noted that the veteran's 
records documented possible psychiatric diagnoses and 
symptomatology including: depression; PTSD; delusional 
disorder; undifferentiated somatization disorder versus 
conversion disorder; PTSD with narcissistic personality 
features; factitious disorder; malingering; organic brain 
impairment; somatization disorder; memory impairment (likely 
related to an anxiety disorder as opposed to organic brain 
impairment); depression and anxiety with some symptoms of 
psychosis (as secondary to years of disability and 
disagreements with doctors and raters); and personality 
disorder.  The veteran denied experiencing any remission from 
his symptoms since his service discharge.  The examiners 
reported that the veteran felt that he had been mistreated by 
the service, VA, various physicians, and VA examiners, as he 
had not been able to gain 100 percent service connection 
despite several years of claims and appeals.  

On clinical evaluation, the September 2004 VA psychiatric 
examiners observed that the veteran's speech content focused 
on the perceived wrongs done to him and  upon his extensive 
medical history, symptoms, and complaints.  The veteran also  
had difficulty staying on task and answering questions in a 
concise manner, as his speech would derail to one of the 
above topics of perceived wrong concerning his medical 
condition, thus requiring redirection in order for him to 
remain on topic.  While his affect was angry overall, the 
examiners also observed that he appeared to somewhat enjoy 
the opportunity to tell the story of his trials and 
tribulations, and that he presented his narrative in a 
dramatic manner.  He laughed and smiled inappropriately at 
times, and his judgment and insight were described as poor.  
The examiners commented that his life appeared almost totally 
focused upon the attainment of 100 percent service 
connection, and that it appeared that he had a strong need to 
be ill.  The examiners noted that in this sense, his thought 
processes were impaired and his speech reflected the same, 
but the examiners also could detect no actual communication 
impairment per se.  The examiners indicated that while the 
veteran was not clinically delusional, his focus upon his 
medical condition and related illness had an almost 
delusional quality to it.  

The September 2004 VA psychiatric examiners opined that the 
veteran presented with significant medical problems (i.e., 
quadriplegia/quadriplegics) that, according to available 
medical opinion, do not have a clearcut organic cause.  They 
also opined that his service-connected medical disabilities 
were apparently not felt to be causative to his quadriplegia, 
per numerous reports of record.  They commented that, given 
this information and based upon the information in the 
veteran's medical chart, several psychological disorders were 
for consideration, and they indicated that they would attempt 
to delineate why certain of these diagnoses could or could 
not be ruled out, both in their opinion and based upon 
recognized mental health criteria.  As to somatization 
disorder, the examiners stated that the diagnosis was not 
appropriate because the veteran's complaint began after he 
reached the age of 30, and also because two reported 
gastrointestinal symptoms were not elicited on evaluation; 
they further noted that four different sites of pain 
complaints were not elicited on evaluation.  As to conversion 
disorder, the examiners advised that the veteran met the 
criteria for that diagnosis, unless he was intentionally 
producing or feigning his physical symptoms (such as in a 
factitious disorder or malingering).  

The September 2004 VA psychiatric examiners advised that the 
essential feature of a factitious disorder was the 
intentional production of physical or psychological signs and 
symptoms, and that the motivation for this behavior was to 
assume a sick role, while external motives for this behavior 
were absent.  They further explained that malingering was the 
intentional production of false or grossly exaggerated 
physical or psychological symptoms, as motivated by an 
external incentive such as money.  The examiners then noted 
that given an objective viewing of some of the key diagnostic 
criteria, it would appear that malingering most closely 
matched the veteran's presentation, but further advised that 
although the veteran desperately wanted and sought 
compensation (which was clearly representative of a 
motivating external factor), he was psychologically invested 
in the role of an ill and dependent individual.  The 
examiners then stated that given this impression, they would 
give him the benefit of the doubt and assign an Axis I 
diagnosis of factitious disorder with predominantly physical 
signs and symptoms, as opposed to malingering, as well as an 
Axis II diagnosis of personality disorder NOS.  The examiners 
thus  concluded that neither diagnosis was caused or 
exacerbated by active service.  

C.  Analysis of the Claim 

After consideration of the entire record, the Board finds 
that service connection for factitious disorder is warranted, 
but that service connection for any other neuropsychiatric 
disorder is not available under any applicable theory of 
legal entitlement.  38 U.S.C.A. §§ 101, 1110, 1117, 1131, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 
3.310(a), 3.317, 4.9, 4.127 (2005).


First, the Board acknowledges the multiple findings of record 
that the veteran had a personality disorder NOS that was 
likely in existence before he entered active duty.  This 
finding alone does not preclude him from an award of service 
connection in this case, although VA law does state that a 
personality disorder is not eligible for service connection.  
38 C.F.R. §§ 4.9, 3.303(c), 4.127.  As noted by the veteran's 
representative, a psychiatric disorder that is superimposed 
upon a personality disorder is still eligible for service 
connection.  38 C.F.R. § 4.127.  Nevertheless, such a 
disorder must meet the regular requirements for service 
connection, i.e., there must be medical evidence to establish 
that a current psychiatric disorder manifested in service, or 
to indicate that a currently diagnosed psychosis manifested 
to a compensable degree within a year after service 
discharge.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 
3.307, 3.309.

Here, the medical evidence establishes that the veteran was 
not diagnosed with a chronic psychosis within a year after 
his service discharge, and so service connection for such a 
disorder on a presumptive basis is not available.  
38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. §§ 3.307, 3.309.  In reaching this 
determination, the Board is aware that in June 1992, within a 
year of the veteran's discharge from service, a VA physician 
first suggested the possibility of a somatization disorder.  
That individual did not diagnose that problem, however, and 
only recommended that the veteran undergo a thorough 
examination in order to rule it out, among other things.  
Moreover, a somatization disorder is not a psychosis.  See 
The American Psychiatric Association's DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed. 1994) (DSM-
IV).

Next, the record confirms that the veteran served in the 
Southwest Asia theater of operations during the Persian Gulf 
War, and so he is a Persian Gulf War veteran as defined by 
law.  See 38 C.F.R. § 3.317.  There is no evidence of record, 
however, indicating that the veteran has an undiagnosed 
psychiatric illness as the result of his Persian Gulf 
service; rather, the record reveals a number of diagnosed 
psychiatric problems in his case.  Thus, service connection 
is also not available under this avenue.  38 U.S.C.A. § 1117; 
38 C.F.R. § 3.317.   

As to direct service connection for a neuropsychiatric 
disorder, there is much medical evidence of record that 
addresses the possible etiology of the veteran's current 
problems.  After careful consideration of the medical 
opinions, the Board finds that the pertinent evidence is in a 
state of relative equipoise as to service connection for a 
factitious disorder, but preponderates against the claim for 
service connection of any other current neuropsychiatric 
disorder of record.  38 U.S.C.A. §§ 1110, 1131, 5107(b); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 4.9, 4.127.

As noted, the veteran's current diagnoses include both 
personality disorders and neuropsychiatric disorders.  Again, 
with regard to the availability of VA compensation benefits 
for qualifying disabilities, a personality disorder is not 
considered to be a qualifying disability within the meaning 
of the law.  See 38 C.F.R. § 3.303(c) (2005).  And, while the 
medical evidence supports a finding that the veteran may have 
had a personality disorder since before his active service, 
there is no medical evidence of record that suggests the 
presence of a chronic neuropsychiatric disorder in service.  

Again, the Board is aware that there is some suggestion of 
the development of a psychiatric problem shortly within a 
month after the veteran's departure from active duty, as 
recorded in the August 2000 VA request for an independent 
medical opinion.  However, while the June 1992 VA physician 
suggested the possibility of a somatization disorder, the 
Board also observes that this was the first medically 
recorded mention of the possibility of a psychiatric problem 
in the veteran's case, including during his 12 prior years of 
service and during the seven months after service and before 
this evaluation.  The Board has reviewed the veteran's 
immediate post-service treatment records dated from December 
1991 to March 1992, and observes that there is no mention in 
these records of a possible somatoform or other psychiatric 
disorder.  Moreover, none of the medical professionals who 
reviewed the veteran's claims file opined that there is a 
similar record of in-service symptomatology that is 
representative of somatic complaints.  As well, none of those 
individuals indicated that there is any other notation of 
information to support a finding that a currently diagnosed 
psychiatric disorder began during the veteran's period of 
active service.  See 38 C.F.R. § 3.303(d).

The Board further observes that the psychiatric diagnoses of 
record largely reflect a dichotomy between medical examiners 
and practitioners who typically assessed a malingering, 
somatoform, or conversion disorder, and those who assessed a 
factitious disorder.  It seems, however, that the consensus 
diagnoses of record, after review and consideration of the 
record, are an Axis I diagnosis of factitious disorder, and 
an Axis II diagnosis of personality disorder NOS.  One or 
both of these diagnoses are supported by the April 2000/May 
2000 special mental disorders examiner, the August 2001 Chief 
Consultant, and the two September 2004 psychiatric examiners. 

The element of the claim that is at issue in this case, 
therefore, is whether the veteran's currently diagnosed 
psychiatric problem of factitious disorder is in any way 
related to his period of active service, such that his claim 
for service connection for this neuropsychiatric disorder 
warrants an award of VA disability compensation benefits.  
The Board finds that the competent medical evidence of record 
as to this element does not preponderate against the claim, 
and is in fact in a state of relative equipoise, such that 
service connection for factitious disorder (but again, not 
for any other neuropsychiatric disorder) must be granted. 

The nature and etiology of the veteran's current psychiatric 
problems was addressed by the August 2001 Chief Consultant 
and the two September 2004 psychiatric examiners.  All of 
these examiners reviewed the veteran's extensive claims file.  

It appears that the Chief Consultant concluded that the 
veteran entered active service with a preexisting personality 
disorder NOS, which, as previously noted, is not eligible for 
service connection.  However, he also stated that the veteran 
developed factitious disorder, and that it dated back to his 
period of active duty.  Review of the record, as summarized 
above, shows that there was no in-service documentation of 
such a psychiatric question, and no other medical examiners 
of record have identified in-service behavior that was the 
initial manifestation of a factitious or other psychiatric 
disorder.  However, the Chief Consultant reviewed the record, 
and in essence opined that since the time of his active 
service, the veteran did have ongoing indicia of his 
currently diagnosed factitious disorder.  Accordingly, this 
evidence suggests that the award of service connection for a 
factitious disorder is warranted on the basis of continuity 
of symptomatology.  
The two September 2004 VA examiners, on the other hand, did 
not agree that the veteran's currently diagnosed factitious 
disorder was related to his period of active service, and 
they provided their reasoning for such a conclusion.  The 
Board thus finds that given these divergent medical opinions 
of relatively equal weight, it has no choice but to grant the 
claim for service connection for factitious disorder on the 
basis of continuity of symptomatology.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.          

Again, the Board is aware that there is a record of numerous 
other neuropsychiatric diagnoses or suspected disorders, 
especially as seen in the veteran's VA treatment notes from 
multiple facilities.  The Court has held, however, that 
medical opinions which are speculative, general, or 
inconclusive in nature cannot support a claim.  See Obert v. 
Brown, 5 Vet. App. 30, 33 (1993); Beausoleil v. Brown, 8 Vet. 
App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 
523 (1996).  For the reasons already stated, the Board does 
not find these assorted and isolated diagnoses are 
persuasive.  The record as a whole shows that the veteran 
presented differently to different examiners, which largely 
accounts for the many different diagnoses in his case.  And, 
the competent and credible medical explanation given for this 
behavior was that it was ultimately rooted in a personality 
disorder.  Thus, service connection on a direct basis for any 
neuropsychiatric problem except factitious disorder is not 
warranted by the current record.

Finally, the veteran has certainly conveyed his belief that 
all of his current neuropsychiatric problems are the result 
of his service-connected disabilities.  However, the 
competent medical evidence of record does not support a 
finding that any currently diagnosed neuropsychiatric problem 
was caused by the veteran's service-connected low back, left 
shoulder, left knee, or right ring finger disability.  To the 
contrary, the informed medical opinions of record state that 
there is no such relationship.  Thus, in the absence of any 
evidence that links a currently diagnosed neuropsychiatric 
disorder with another service-connected disability, the claim 
must fail under this theory.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.310(a).

In reaching the above conclusions, the Board notes that 
although a veteran, as a layperson lacking the appropriate 
medical expertise, can provide statements as to his 
complaints and observable symptoms, he cannot offer a 
diagnosis or provide a medical opinion as to causation or the 
etiology of his claimed disorder.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992); see also 38 C.F.R. § 3.159(a)(1) 
(2005) (competent medical evidence means evidence that is 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions).  Thus, the Board may not consider 
any assertion by the veteran concerning the date of onset of 
a diagnosed psychiatric disorder or opining that a currently 
diagnosed psychiatric disorder is etiologically related to 
his period of active service or to another service-connected 
disability to be competent medical evidence in support of his 
claim.

The Board has considered the benefit of the doubt rule, but 
as the preponderance of the evidence is against the claim 
(except as to factitious disorder), the evidence is not in a 
state of relative equipoise, and there is no basis to apply 
it.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

III.  Entitlement to Service Connection for a Dental Disorder 
Involving the Loss of Teeth 7, 8, and 9, for Purposes of 
Receipt of VA Compensation Benefits

A.  Basic Applicable Law

As with any disorder, service connection may be granted for a 
dental disorder resulting from disease or injury incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Moreover, service connection may be 
granted for dental disease or for injury of individual teeth 
or periodontal tissues, if such disease or injury is shown to 
have been incurred in or aggravated by active service.  
38 C.F.R. § 3.381(b) (2005).  

38 C.F.R. § 4.150 (2005) also provides a rating schedule for 
dental and oral conditions.  Under that schedule, Diagnostic 
Code (DC) 9905 provides a compensable rating for limited 
motion of temporomandibular articulation, when the range of 
lateral excursion is limited to four millimeters or less, or 
when inter-incisal range of motion is between 0 and 40 
millimeters.  As well, DC 9913 provides that a noncompensable 
rating is warranted when when a loss of masticatory surface 
can be restored by a suitable prosthesis.  A rating under DC 
9913, however, only applies to  bone loss through trauma or 
disease such as osteomyelitis, and not to the loss of the 
alveolar process as a result of periodontal disease, because 
such loss is not considered disabling under VA law.  See 
38 C.F.R. § 4.150.  

B. Factual Background

The veteran reported in a January 2002 statement that while 
in service in either 1981 or 1982, he was struck across the 
mouth by another serviceman's forearm, which cracked off his 
front teeth at the midpoint and required him to later have 
these teeth extracted and then to receive a partial denture 
plate.  At his July 2004 RO hearing, the veteran further 
reported that his 1985 in-service MVA had resulted in an 
injury to his mandible/jawbone, and that there might have 
been a hairline fracture at that time.  He indicated that he 
believed that his many lost teeth were the result of that 
injury.  As well, he also then noted that his prior early 
1980's in-service injury, when he was "clotheslined" by 
another serviceman, resulted in injury to his front eight 
upper and lower teeth, and necessitated the placement of a 
lower and then an upper partial denture plate, all while he 
was still in active service.  

The veteran's service dental records do indicate that he 
received much in-service dental evaluation and treatment, to 
include the extraction of teeth 7, 8, and 9 in December 1989, 
but this extraction was not noted to be the result of 
intended dental treatment, such as for treatment of a carious 
tooth.  See VAOPGCPREC 5-97.  As well, the service dental 
records establish that teeth 7, 8, and 9, were present upon 
the veteran's entry into active service.  

The veteran's service medical and dental records further note 
that during the veteran's April 1985 MVA, the right side of 
his face purportedly struck the passenger side window, and 
caused the veteran to complain of residual problems with 
headaches, vision problems, facial pain, and numbness.  
(There was, however, no documentation or confirmation of any 
dental or jaw injury in relation to this accident.)  In 
September 1985, the veteran was referred to the service 
dental clinic for evaluation of possible neuritis versus 
temporomandibular joint syndrome (TMJ), and after further 
evaluation in October 1985 and November 1985, the final 
assessment was atypical craniofacial neuralgia, six months 
status post MVA.  

In September 2004, the veteran was afforded a VA dental 
disorders examination with medical records review.  At this 
evaluation, he stated that during service in 1982, while 
playing "combat football," he received a forearm to the 
mouth.  On clinical evaluation, the September 2004 VA dental 
disorders examiner recorded that the veteran had no loss of 
motion of the masticatory system, but did have masticatory 
function loss because of the loss of the majority of his 
teeth.  His missing teeth included 7, 8, and 9.  The examiner 
opined that the veteran's dentition was terminal, and advised 
that he had no limitation of interincisal range of motion or 
lateral excursive movements.  There was also no bone loss of 
the mandible, maxilla, or hard palate.  

The September 2004 VA dental disorders examiner further noted 
that a panoramic X-ray could not be taken because of the size 
of the veteran's wheelchair and because of his inability to 
support himself while in the machine, and so his 
temporomandibular joints could not be visualized 
radiographically.  Instead, six periapical X-rays were 
completed, which revealed severe horizontal bone loss 
involving teeth 22 through 25.  On clinical evaluation, 
however, there were no intraoral soft tissue masses or 
lesions.  The examiner indicated that the veteran had a 
nonfunctional dentition, and also reported that the veteran 
had significant bilateral mandibular tori.  He commented 
that, periodontically speaking, the veteran had very poor 
oral hygiene, and further noted that the veteran had limited 
or no dexterity with his hands, such that he lacked the 
ability to care for his teeth.  On temporomandibular joint 
evaluation, there was a 40+ millimeter opening, and no noted 
joint popping, clicking, or crepitus.  There was no 
subjective report of pain.  

In conclusion, the September 2004 VA dental disorders 
examiner diagnosed a nonfunctional and terminal dentition.  
He reported that the veteran was not missing teeth because of 
a loss of the substance of the body of the mandible or 
maxilla, and that other than teeth 7, 8, and 9, the veteran 
had tooth loss that was less likely than not caused by or a 
result of trauma.  He further noted that the veteran had 
bilateral functional termporomandibular joints, and opined 
that his TMJ issues were probably related to stressing of the 
joint because of a lack of posterior support secondary to his 
missing teeth.  

C. Analysis of the Claim

The Board finds that the claim for service connection for a 
dental disorder involving the loss of teeth 7, 8, and 9, for 
purposes of receipt of VA compensation benefits, is currently 
before it because the original rating decision at issue in 
this case initially granted service connection for teeth 7, 
8, and 9, for treatment purposes as based upon a finding of 
in-service dental trauma, but concurrently and implicitly 
denied the veteran's entitlement to service connection of 
these lost teeth for purposes of receipt of VA compensation 
benefits.  As well, the veteran properly initiated and 
perfected an appeal as to that rating decision.  

In light of the above reported facts and with consideration 
of the entire record, the Board holds that entitlement to 
service connection for a dental disorder involving the loss 
of teeth 7, 8, and 9, for purposes of receipt of VA 
compensation benefits, is warranted at this time.  The 
September 2004 VA dental disorders examiner opined that the 
veteran lost these teeth due to trauma, and, giving him the 
benefit of the doubt, the Board further finds that it is 
likely that he has residual problems with the residuals of 
injury to these teeth, so as to warrant him entitlement to a 
rating in accordance with the provisions of 38 C.F.R. 
§ 4.150.  See also 38 U.S.C.A. §§ 1110, 1131, 1712; 38 C.F.R. 
§§ 3.303, 3.381, 17.161.  Again, in a case like this, where 
the evidence does not preponderate against the claim, and in 
recognition of the aforementioned guiding principles and with 
the application of the benefit of the doubt rule, the Board 
finds that this matter should prevail.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).




IV.  Entitlement to an Increased Rating for Lumbosacral Spine 
DJD

A.  Basic Applicable Law

Disability ratings are intended to compensate reductions in 
earning capacity as a result of a specific service-connected 
disability.  The ratings are intended, as far as can 
practicably be determined, to compensate for the average 
impairment of earning capacity resulting from such disability 
in civilian occupations.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2005).  Evaluation of a service-connected 
disability requires review of the entire medical history 
regarding the disability.  38 C.F.R. 
§§ 4.1, 4.2 (2005).  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, however, the current level of disability 
is of primary concern.  See Francisco v. Brown, 7 Vet. App. 
55, 58 (1994).  It is necessary to evaluate the disability 
from the point of view of the veteran working or seeking 
employment, 38 C.F.R. § 4.2, and to resolve any reasonable 
doubt regarding the extent of the disability in his favor.  
38 C.F.R. § 4.3 (2005).  If there is a question as to which 
evaluation to apply, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2005).

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher schedular evaluation in cases where functional loss 
because of pain or weakness is demonstrated, and pain or 
weakness on use is not contemplated in the relevant rating 
criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2005); DeLuca 
v. Brown, 8 Vet. App. 202, 204-07 (1995).

During the pendency of this appeal, VA modified the rating 
criteria applicable to the evaluation of spine disabilities 
twice.  See 67 Fed. Reg. 54,345-54,349 
(August 22, 2002), effective September 23, 2002, [codified as 
amended at 38 C.F.R. § 4.71a, DC 5293 (2003)]; see also 68 
Fed. Reg. 51,454-51,458 (August 27, 2003), effective 
September 26, 2003, [codified as amended at 38 C.F.R. § 4.71a 
(2005)].  Because these changes occurred while this appeal 
was pending, the Board must consider the new criteria from 
the dates that they were made effective, and also determine 
whether they are more favorable than the prior criteria.  See 
VAOPGCPREC 7-03; Karnas v. Derwinski, 1 Vet. App. 308 (1991), 
overruled in part by Kuzma v. Principi, 341 F.3d 1327 (Fed. 
Cir. 2003); see also 38 U.S.C.A. 
§ 5110(g) (West 2002).  The revised criteria may not, 
however, be applied any earlier than their effective dates.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400 (2005); DeSousa v. 
Gober, 10 Vet. App. 461, 466-67 (1997); VAOPGCPREC 3-00.  

B.  Analysis of the Claim for an Increased Rating for 
Lumbosacral Spine DJD

In light of consideration of all of the pertinent evidence of 
record, including the aforementioned information, and for the 
entire period of the claim, the Board holds that an 
evaluation in excess of 10 percent evaluation is not 
warranted for the veteran's lumbosacral spine DJD at this 
time.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4, including 
§ 4.71a, DC 5003, DC 5010, DC 5242; 38 C.F.R. § 4.71a, DC 
5292 (as in effect prior to September 26, 2003).
 
As discussed earlier in this decision, the veteran's service-
connected lumbar spine DJD has specifically been negated as a 
cause of his paraplegia/quadriplegia, and  his 
paraplegia/quadriplegia was instead medically determined to 
be related in large part, if not entirely, to nonservice-
connected psychiatric disorders.  Thus, the Board holds that 
any inability on the veteran's part to undergo VA examination 
in light of his quadriplegia, while not deemed a failure to 
cooperate per 38 C.F.R. § 3.655 (2005), still places VA in 
the position of having little or no current and competent 
medical evidence of record to assess the severity of his 
lumbosacral spine DJD symptoms for purposes of determining 
his entitlement to a higher disability rating.

To that end, the Board notes that while there is evidence to 
indicate that the veteran has overall increased disability in 
relation to his spine, again, the medical evidence of record 
documents that such increased disability is instead 
attributable to nonservice-connected functional 
paraplegia/quadriplegia of psychiatric origin, and not to the 
veteran's service-connected lumbosacral spine DJD.  The Board 
believes that this conclusion is consistent with the 
veteran's treatment and examination reports of record as 
pertinent to this claim, and these reports demonstrate a wide 
variety of findings, but no evidence of lumbar spine injury 
that is consistent with the veteran's reported level of 
disability.  


Accordingly, because the evidence does not show that the 
veteran's service-connected lumbosacral spine DJD, on its 
own, is productive of more severe symptomatology so as to 
meet or approximate the criteria necessary for the assignment 
of an evaluation in excess of 10 percent, the Board finds 
that this claim must be denied.  Similarly, because the 
medical evidence fails to show that it is the veteran's 
service-connected lumbosacral spine DJD that is the cause of 
additional pain and related functional impairment in times of 
flare-up, as contemplated by  DeLuca v. Brown, 8 Vet. App. 
202, 204-07 (1995), due consideration of provisions such as 
38 C.F.R. § 4.40 and § 4.45 still does not provide a basis 
upon which to assign an increased rating in this case.       

Because there are complaints of increased disability, as well 
as some new medical findings of record in relation to the 
lumbar spine disability, the Board will further explain the 
reasons for this denial in conjunction with applicable rating 
criteria.

1.  Entitlement to an Increased Rating Prior to September 26, 
2003

With due consideration of all of the evidence of record, the 
pertinent evidence for this period of the claim is, in large 
part, as follows.  At a January 2000 VA outpatient 
psychiatric evaluation, the veteran stated that he did not 
want to remove his coat, in part because he "could not feel 
anything anyway."

At a February 2000 VA spine examination, the veteran advised 
that he had received no medical care for his lumbar spine, 
other than one evaluation in the last six months.  The 
diagnosis was mild DJD by X-ray evaluation.  At a follow-up 
February 2000 VA special spine examination, the veteran's 
lumbar spine was noted to be in alignment when he was placed 
on his left side on the examination table.  There was no 
tenderness or deformity on palpation.  Sensory evaluation 
revealed that the veteran had no sensation in his lumbar 
spine segment (as well as above and below it).  The diagnosis 
was mild degenerative changes of the L5-S1 disc space.  The 
examiner advised that at that time, there was no substantial 
evidence of any severe dysfunction of the lumbar spine.  

As well, for this period of the claim, there were no 
objective medical findings (such as on the April 2000 VA 
neurological examination report) of paraplegia or 
quadriplegia as a manifestation of the veteran's lumbosacral 
spine DJD.  Also, the veteran's considerable VA and private 
medical records dated for this period contained no pertinent 
clinical evaluation findings, but the Board does note the 
veteran's report that he did not receive much treatment for 
his low back.

From October 27, 1991, the veteran is in receipt of a 10 
percent rating for lumbosacral spine DJD (also known as 
arthritis).  Under DC 5010, arthritis due to trauma and 
substantiated by x-ray findings is rated as degenerative 
arthritis under DC 5003.  DC 5003 directs that degenerative 
arthritis that is established by x-ray findings is rated on 
the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined and not added under DC 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  See 38 C.F.R. § 4.71a.  

Prior to September 26, 2003, the proper diagnostic code for 
rating lumbar spine limitation of motion was DC 5292.  Under 
that code, a 10 percent evaluation was assigned for slight 
limitation of motion.  Moderate limitation of motion 
warranted an award of 20 percent, while a maximum 40 percent 
rating was available in cases of severe limitation of motion.  
38 C.F.R. § 4.71a (2003).      

Words such as "severe," "moderate," and "mild" are not 
defined in the Rating Schedule.  Rather than applying a 
mechanical formula, VA must evaluate all evidence, to the end 
that its decisions are "equitable and just."  38 C.F.R. § 
4.6 (2005).  The use of similar terminology by medical 
professionals, although evidence to be considered, is not 
dispositive of an issue.  Instead, all evidence must be 
evaluated in arriving at a decision regarding a request for 
an increased disability rating.  38 U.S.C.A. § 7104 (West 
2002); 38 C.F.R. §§ 4.2, 4.6.

The Board has reviewed the objective evidence of record, but 
finds that a rating in excess of 10 percent is not warranted 
under the provisions of DC 5292 as in effect prior to 
September 26, 2003.  In reaching this conclusion, the Board 
acknowledges the veteran's complaints of pain, but observes 
that the medical evidence does not objectively confirm the 
presence of this pain as to its effect on motion.  In fact, 
there are no range of motion test findings for evaluation.  
Thus, the Board finds that the level of lumbar spine 
disability more nearly approximates slight limitation of 
lumbar spine motion.  38 C.F.R. § 4.7.  Again, the Board 
assigns this rating with full consideration of additional 
functional limitation because of such factors as pain, 
weakness, fatigability, and incoordination, but observes that 
no such complaint has been attributed to lumbar spine 
disability (as opposed to paraplegia or quadriplegia of non-
organic etiology).  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 
4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  

The Board has also considered whether other diagnostic codes 
under the former 38 C.F.R. § 4.71a may apply to afford the 
veteran an evaluation in excess of 10 percent for lumbar 
spine disability for this period of the claim.  

As such, another available code was DC 5295 (for the 
evaluation of lumbosacral strain).  Under this code, a 20 
percent evaluation was assigned when there was muscle spasm 
on extreme forward bending or a loss of lateral spine motion, 
unilateral, in a standing position.  The Board holds, 
however, that the competent and credible evidence of record 
does not approximate a 20 percent rating, as there is simply 
no medical evidence of most of the requisite symptomatology 
listed at DC 5295 for a 20 percent evaluation.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.7.

Other diagnostic codes under the former 38 C.F.R. § 4.71a and 
generally available for rating service-connected spine 
disabilities either concerned other areas of the spine, such 
as the cervical (DC 5287 and DC 5290), dorsal (DC 5288 and DC 
5291), or sacroiliac (DC 5294, which, as well is evaluated 
the same as lumbosacral strain under DC 5295) areas, and are 
therefore not for consideration in the evaluation of the 
veteran's lumbar spine disability, or otherwise require 
evidence of vertebral fracture (DC 5285) or ankylosis (DC 
5286, DC 5287, DC 5288, DC 5289), which are not shown by the 
medical evidence of record.  In reaching this conclusion, the 
Board is aware of the veteran's reports of in-service 
fracture.  His service medical records, however, do not 
document the occurrence of a lumbar spine fracture, and the 
applicable post-service medical records do not confirm the 
presence of any service-connected fracture residuals. 

The Board further notes that the record reflects that the 
veteran is not currently in receipt of an award of service 
connection for intervertebral disc syndrome (IDS) or 
degenerative disc disease (DDD), and does not show that he is 
diagnosed with either disease.  Therefore, the Board holds 
that evaluation of his low back disability under the former 
diagnostic code for IDS (DC 5293) is not warranted at this 
time.  

The Board thus finds that no diagnostic codes under the 
former 38 C.F.R. § 4.71a may apply to afford a rating in 
excess of 10 percent for lumbosacral spine disability prior 
to September 26, 2003.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.71a 
(2003).

2.  Entitlement to an Increased Rating From September 26, 
2003

With due consideration of the evidence of record in the 
claims file, the Board notes that the pertinent evidence for 
this period of the claim is, in large part, as follows.  
Again, there were no objective medical findings of paraplegia 
or quadriplegia as a manifestation of lumbosacral spine DJD.  
As well, the veteran's considerable VA and private medical 
records reflected no pertinent clinical evaluation findings, 
and the Board again notes the veteran's report that he had 
not received much medical treatment for his low back.  The 
veteran also reported that since his wheelchair confinement, 
he basically has had no feeling in his spine.

At a March 2004 VA spine examination, the examiner advised 
that the veteran was unable to give him an examination, as he 
was unable to stand or bend forward on his own.  He added 
that he therefore did not extensively evaluate the lumbar 
spine.

At his July 2004 RO hearing, the veteran testified that his 
quadriplegia began at his lumbar spine, in that he first 
began to drag his leg and also to lose sensation in his lower 
extremities.  He noted that his lumbar spine would "hurt 
like crazy," and indicated that he became unable to 
straighten up, thus locking him into a stooped-over position 
entirely by 1993.        

The veteran was scheduled to undergo a VA lumbar spine 
examination with claims file review in September 2004.  In 
her report, however, the examiner indicated that because of 
the veteran's quadriplegic status, she was unable to take a 
history or perform a clinical evaluation.  

Effective September 23, 2002, VA revised the Rating 
Schedule's criteria for the evaluation of IDS.  As noted 
earlier, however, the veteran is not service-connected for or 
diagnosed with IDS, and so those changes are not pertinent to 
this appeal.  

Later on, however, VA revised the entire schedule for the 
evaluation of spine disabilities, which is now in effect from 
September 26, 2003.  Under a new general rating formula for 
spine disabilities, the applicable diagnostic codes were 
relabeled from DC 5235 to DC 5243 (although DC 5243, for 
rating IDS, continued to embody the aforementioned revised 
provisions of DC 5293 as effective from September 23, 2002, 
with respect to the evaluation of incapacitating episodes of 
IDS).  The new diagnostic codes are: DC 5235 (for vertebral 
fracture or dislocation); DC 5236 (for sacroiliac injury and 
weakness); DC 5237 (for lumbosacral or cervical strain); DC 
5238 (for spinal stenosis); DC 5239 (for spondylolisthesis or 
segmental instability); DC 5240 (for ankylosing spondylitis); 
DC 5241 (for spinal fusion); DC 5242 (for degenerative 
arthritis of the spine; see also DC 5003); and DC 5243 (for 
IDS).  38 C.F.R. § 4.71a (2005).

The new general rating formula establishes that the following 
ratings are available for the evaluation of lumbar spine 
disabilities categorized from DC 5235 to DC 5243 (except that 
disabilities rated under DC 5243 are also to be considered 
under the formula for rating IDS based upon incapacitating 
episodes), to be analyzed with or without indicia of symptoms 
such as pain (including whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease:
      - 100 percent for unfavorable ankylosis of the entire 
spine;
      - 50 percent for unfavorable ankylosis of the entire 
thoracolumbar spine;
- 40 percent for forward flexion of the thoracolumbar 
spine to 30 degrees or less; or, for favorable ankylosis 
of the entire thoracolumbar spine;
- 20 percent for forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 
degrees; or, for a combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis; and 
- 10 percent for forward flexion of the thoracolumbar 
spine greater than 60 degrees but not greater than 85 
degrees; or, for a combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, for muscle spasm, 
guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, for 
vertebral body fracture with loss of 50 percent or more 
of the height.  Id.

In addition, the new general rating formula includes several 
notes applicable to the evaluation of spine disabilities:

Note (1):  Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code;

Note (2):  (See also 38 C.F.R. § 4.71a, Plate V (2005).)  
For VA compensation purposes, normal forward flexion of 
the cervical spine is 0 to 45 degrees, extension is 0 to 
45 degrees, left and right lateral flexion are 0 to 45 
degrees, and left and right lateral rotation are 0 to 80 
degrees.  Normal forward flexion of the thoracolumbar 
spine is 0 to 90 degrees, extension is 0 to 30 degrees, 
left and right lateral flexion are 0 to 30 degrees, and 
left and right lateral rotation are 0 to 30 degrees.  
The combined range of motion refers to the sum of the 
range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The 
normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component 
of spinal motion provided in this note are the maximum 
that can be used for calculation of the combined range 
of motion; 

Note (3):  In exceptional cases, an examiner may state 
that because of age, body habitus, neurologic disease, 
or other factors not the result of disease or injury of 
the spine, the range of motion of the spine in a 
particular individual should be considered normal for 
that individual, even though it does not conform to the 
normal range of motion stated in Note (2).  Provided 
that the examiner supplies an explanation, the 
examiner's assessment that the range of motion is normal 
for that individual will be accepted;

Note (4):  Round each range of motion measurement to the 
nearest five degrees;

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical 
spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the 
ankylosis results in one or more of the following: 
difficulty walking because of a limited line of vision; 
restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal margin on the 
abdomen; dyspnea or dysphagia; atlantoaxial or cervical 
subluxation or dislocation; or neurologic symptoms due 
to nerve root stretching.  Fixation of a spinal segment 
in neutral position (0 degrees) always represents 
favorable ankylosis; and

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when 
there is unfavorable ankylosis of both segments, which 
will be rated as a single disability.  Id.

The Board further observes that because the new general 
rating formula directs to rate spine disabilities with or 
without indicia of pain, per DeLuca and 38 C.F.R. § 4.40 and 
38 C.F.R. § 4.45, among other considerations, VA is still 
required to consider whether an increased rating is warranted 
as based upon such problems as additional impairment from 
pain during flare-ups.

As well, the new schedule advises that VA must determine 
whether to evaluate IDS under the general rating formula for 
spine disabilities or as based upon  incapacitating episodes 
under DC 5243, and then utilize the method that results in a 
higher evaluation when all service-connected disabilities are 
combined under 
38 C.F.R. § 4.25.  Again, however, the Board notes that the 
veteran is not service-connected for this disease, and as 
such, his low back disability is not to be rated as based 
upon either incapacitating episodes or other IDS 
symptomatology.

Accordingly, under the new general rating formula, the 
current medical evidence would indicate that, with 
consideration of impairment from pain per Deluca and 
38 C.F.R. § 4.40 and 4.45, the most the veteran could receive 
for his current level of low back disability would still be a 
rating of 10 percent.  There are no measured range of motion 
findings for this period of the claim, and the veteran's 
current wheelchair-bound status has not been attributed to 
his service-connected lumbosacral spine DJD.  As such, there 
is no medical evidence of forward flexion limited to greater 
than 30 but less than 60 degrees, a combined range of 
thoracolumbar spine motion not greater than 120 degrees, or 
of muscle spasm or guarding severe enough to result in an 
abnormal gait or spinal contour as required for a 20 percent 
rating under the new general formula.  More than a 10 percent 
rating under the new general rating formula, therefore, is 
not appropriate, even in light of complaints of impairment 
from pain and similar symptomatology as contemplated by 
38 C.F.R. § 4.40, 4.45, and DeLuca, supra.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §  4.7, 4.71a.

Further, in recognition of Note (1) to the new general rating 
formula, the Board has considered whether to separately 
evaluate associated lumbar spine neurological disability 
under the appropriate diagnostic code.  However, although 
there are some complaints of pain radiation, the medical 
evidence for this claim period does not demonstrate such 
diagnosed disability.  As well, while there is medical 
evidence indicating that the veteran has a neurogenic 
bladder, this disorder is not medically identified as a 
component of his service-connected lumbosacral spine DJD.  As 
such, the Board is unable to separately evaluate any such 
neurological disability at this time, as there is 
insufficient medical evidence of record to do so.  Id.

Finally, the Board recognizes that prior to this period of 
the claim, the veteran has a 10 percent rating for low back 
disability per the former DC 5292 criteria.  In review of 
those criteria as compared to application of the new criteria 
to the current medical evidence, the Board agrees that the 
former criteria for DC 5292 are no more favorable to the 
claim, because evaluation of current disability under those 
criteria still results in no more than a 10 percent 
evaluation.  See VAOPGCPREC 7-03; Karnas v. Derwinski, 1 Vet. 
App. 308 (1991), overruled in part by Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003).  The current range of motion 
findings (or lack thereof) demonstrate no more than slight 
limitation of range of motion per DC 5292.  The Board finds 
that, with consideration of 38 C.F.R. §§ 4.7, 4.40, and 4.45, 
as well as DeLuca, the assignment of a higher rating is still 
not warranted because of the lack of pertinent findings on 
any current clinical evaluation.  Accordingly, a 10 percent 
rating for lumbar spine disability under the former DC 5292, 
and no more, is available at this time.  The Board again 
notes that other diagnostic codes directly applicable to the 
evaluation of lumbar spine disability under the former 
38 C.F.R. § 4.71a, namely DC 5285, DC 5286, and DC 5289, also 
may not afford the veteran a rating in excess of 10 percent 
for this period of the claim, as there is still no medical 
evidence of vertebral fracture or ankylosis.  As well, a 20 
percent rating for lumbosacral strain under the former DC 
5292 is also not warranted, as there are no clinical findings 
of muscle spasm on extreme forward bending or a loss of 
lateral spine motion, unilateral, in a standing position.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 4.71a (2003).

Thus, for the above reasons, the veteran is not entitled to 
an increased rating for his lumbosacral spine DJD for the 
period of the claim from September 26, 2003.

C.  Conclusion 

For the entire period of this claim, the Board has also 
contemplated referral for extraschedular evaluation of the 
veteran's lumbosacral spine DJD, but observes that there has 
been no showing that this disability has: (1) caused marked 
interference with employment beyond the interference 
contemplated in the assigned rating; 
(2) necessitated frequent periods of hospitalization; or (3) 
otherwise rendered impracticable the regular schedular 
standards.  In the absence of factors suggesting an unusual 
disability picture, further development in keeping with the 
actions outlined in 38 C.F.R. § 3.321(b)(1) (2005) is not 
warranted.  See also 38 C.F.R. § 4.1; Bagwell v. Brown, 9 
Vet. App. 337, 339 (1996); Floyd v. Brown, 
9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).

As well, the Board has again considered the benefit of the 
doubt rule for this claim, but as the preponderance of the 
evidence is against it, the evidence is not in a state of 
relative equipoise, and there is no basis to apply it.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for factitious disorder is granted.

Service connection for a neuropsychiatric disorder (other 
than factitious disorder), also claimed as undiagnosed 
illness and as secondary to other service-connected 
disabilities, is denied.

Service connection for a dental disorder involving the loss 
of teeth 7, 8, and 9, for purposes of receipt of VA 
compensation benefits, is granted.

An evaluation in excess of 10 percent for lumbosacral spine 
DJD is denied.  


REMAND

In a September 1994 rating decision, the RO denied the 
veteran's claim for service connection for a cervical spine 
disorder on direct, presumptive, and secondary bases.  The 
veteran filed a timely appeal of this decision to the Board, 
which then denied his appeal on the merits in October 1997.  
The veteran received appropriate notice of that decision and 
did not appeal it, and so it thereafter became final.  See 
38 U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. § 20.1100 (1997) 
[38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 
(2005)].  In a July 1999 rating decision, the RO again denied 
a claim filed by the veteran for service connection for a 
cervical spine disorder on direct and secondary bases.  The 
veteran initially filed a timely appeal of this decision, but 
later withdrew it in November 1999.  Thus, the July 1999 
rating decision also became final.  See 38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1999) 
[38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 
20.302, 21.1103 (2005)].
 
The veteran then filed the pending request to reopen his 
claim for entitlement to service connection for a cervical 
spine disorder in December 2002.  At this time, the Board is 
unable to determine whether sufficient new and material 
evidence has been received to reopen this previously denied 
claim.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2005); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996).  More importantly, in light of the timely 
submission (in an April 2005 brief) of pertinent new evidence 
for the claim from the veteran's representative, with 
specific advisement from that individual that the veteran 
does not wish to waive his right to have the RO first review 
and consider this evidence for the pending claim, however, 
the Board finds that it must remand the matter at this time.   
See 38 C.F.R. § 20.1304 (2005); see also 38 C.F.R. 
§§ 19.37(b), 20.800 (2005); Disabled Am. Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

The RO has not yet provided sufficient notice and assistance 
under the VCAA for this new and material evidence claim.  See 
38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159.  
Thus, on remand, the RO should ensure that any supplemental 
VCAA notice provided to the veteran in conjunction with this 
remand is in compliance with the guidance and legal precedent 
as set forth below.      

First, the Court recently issued a decision in the case of 
Kent v. Nicholson, 
No. 04-181 (U.S. Vet. App. March 31, 2006), which held that 
with regard to a request to reopen a claim for service 
connection based upon the receipt of new and material 
evidence, in addition to providing notice of the evidence and 
information that is necessary to establish entitlement to 
service connection, VA must first notify a claimant of the 
evidence and information that is necessary to reopen the 
claim.  The Court indicated that in the context of a claim to 
reopen, VA must review the bases for the prior denial, and 
then release a notice letter to the veteran that explains the 
meaning of both 'new' and 'material' evidence and also 
describes the particular type(s) of evidence necessary to 
substantiate any service connection elements that were found 
to be insufficiently shown at the time of the prior final VA 
denial.

Second, the Court as well recently released a decision in the 
consolidated appeal of  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim, including 
the degree of disability and the effective date of an award.  
(These requirements also appear to apply to a request to 
reopen a claim for service connection.)  While the RO did 
provide the veteran with notice of what type of information 
and evidence was needed to substantiate a claim for service 
connection for a cervical spine disorder, it did not provide 
him with notice of the type of evidence necessary to 
establish a disability rating or effective date for his 
claimed disorder.  

Review of the record also reflects that the veteran is 
currently seeking entitlement to service connection for a 
dental disorder involving the whole mouth and all teeth, for 
purposes of receipt of both VA outpatient treatment and 
compensation benefits.  The record reflects that apparently 
after a phone call from the veteran, the RO sent him a 
development letter asking him to provide information 
regarding a claimed in-service dental injury.  Then, in a 
January 2003 statement that the RO treated as his claim form, 
the veteran described an in-service event that led to the 
loss of several teeth.  In an August 2003 rating decision, 
the RO granted service connection for teeth 7, 8, and 9 for 
dental treatment purposes based upon noted confirmation of 
in-service extraction (and simultaneously denied compensation 
benefits in relation to those teeth), but did not explain why 
the veteran's remaining teeth were not eligible for dental 
treatment (although it could be suggested that the RO 
implicitly denied treatment for the same).  Then, in his July 
2004 notice of disagreement (NOD) and at a July 2004 RO 
hearing, the veteran explained that he desired entitlement to 
service connection for his entire mouth and all teeth, and 
provided further details as to in-service injury, including 
to his jaw and as to other lost teeth.  The RO provided an 
SOC to the veteran in November 2004, but whereas the rating 
decision only addressed his entitlement to dental treatment, 
the SOC only addressed his entitlement to compensation.  The 
veteran then filed a VA Form 9 substantive appeal as to his 
denial of dental benefits in December 2004.      

The Board finds that, as based upon the above history, the 
veteran has initiated appeals through timely submitted 
documents that in effect served as NODs to both the RO's 
August 2003 denial of VA dental treatment (other than for 
teeth 7, 8, and 9) and its November 2004 denial of VA dental 
compensation benefits.  See 38 C.F.R. § 20.201 (2005).  
However, with regard to each matter, he has not yet been 
provided with a subsequent adjudication of his entitlement to 
dental treatment and compensation benefits, followed by an 
opportunity to perfect his appeal to the Board.  Thus, a 
remand is now required pursuant to Manlincon v. West, 12 Vet. 
App. 238 (1999) (where a claimant files an NOD to an 
adjudicated claim and the RO has not subsequently issued an 
SOC regarding the claim, the matter must be remanded to the 
RO).  The Board notes that, following receipt of a new SOC as 
to this matter, the veteran or his representative must then 
submit a timely substantive appeal in order for the Board to 
have complete jurisdiction over the claims.  See 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.300 
to 20.306 (2005).  Absent an NOD, an SOC, and a substantive 
appeal of record, however, the Board does not have such 
jurisdiction over the claim.  Bernard v. Brown, 4 Vet. App. 
384 (1994); see also Hazan v. Gober, 10 Vet. App. 511 (1997).

As well, the Board finds that as the issue of entitlement to 
service connection for a dental disorder involving the whole 
mouth and all teeth (except teeth 7, 8, and 9) must be 
remanded for additional action, the RO should ensure that the 
veteran is provided with a VCAA notice that is also in 
compliance with the requirements of Dingess/Hartman.

The Board additionally notes that as it has granted service 
connection for a dental disorder involving the loss of teeth 
7, 8, and 9 for purposes of receipt of VA compensation 
benefits herein, no further adjudication on remand is 
necessary with regard to these three teeth. 



Accordingly, these claims are REMANDED to the RO (via the 
AMC) for the following action:

1.  The RO should send the veteran a 
corrective VCAA notice letter that: 

a.  explains the meaning of both 
'new' and 'material' evidence, and 
also describes the particular 
type(s) of evidence necessary to 
substantiate any service connection 
elements that were found to be 
insufficiently shown at the time of 
the prior final VA denial; and

b.  includes an explanation as to 
the information or evidence needed 
to establish a disability rating and 
effective date for the claim for 
entitlement to service connection 
for a cervical spine disorder 
(including as secondary to other 
service-connected disabilities), as 
well as the claim for entitlement to 
service connection for a dental 
disorder involving the whole mouth 
and all teeth (except teeth 7, 8, 
and 9) for purposes of receipt of VA 
outpatient dental treatment and 
compensation benefits.   

2.  After the development requested in 
paragraph 1 is complete, the RO should 
readjudicate the claim and provide the 
veteran and his representative with a new 
SOC (or SSOC as necessary) as to the 
matter of entitlement to service 
connection for a dental disorder 
involving the whole mouth and all teeth 
(except teeth 7, 8, and 9), for purposes 
of receipt of VA outpatient dental 
treatment and compensation benefits.  In 
the SOC, the RO should advise the veteran 
and his representative of the laws and 
regulations pertinent to the claim, and 
apprise him of his appellate rights and 
responsibilities regarding the perfection 
of an appeal in this matter.

3.  If the veteran thereafter perfects a 
substantive appeal on the issue of 
entitlement to service connection for a 
dental disorder involving the whole mouth 
and all teeth (except teeth 7, 8, and 9) 
for entitlement to VA outpatient 
treatment, compensation benefits, or both 
benefits, then the RO should return the 
claims file to the Board in accordance 
with current appellate procedures.

4.  After the RO completes the action 
requested in paragraph 1, it should also 
readjudicate the pending request to 
reopen the claim for service connection 
for a cervical spine disorder, including 
as secondary to other service-connected 
disabilities, on the basis of all 
additional evidence associated with the 
claims file since the issuance of the 
November 2004 SOC.  If the RO cannot 
grant the benefits sought on appeal, then 
it should furnish the veteran and his 
representative with an SSOC and afford a 
reasonable opportunity for response 
before returning the record to the Board.

The purpose of this REMAND is to afford due process to the 
veteran, and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran has the right to submit additional 
evidence and argument on matters remanded by the Board.  See 
Kutscherousky v. West, 
12 Vet. App. 369 (1999).



These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


